Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 1 of 27




                        EXHIBIT D
              Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 2 of 27

HCDistrictclerk.com              JJBR INVESTMENTS LLC (DBA AIRPORT FOOD                              5/16/2019
                                 MART) vs. AMGUARD INSURANCE COMPANY
                                 Cause: 201925546  CDI: 7  Court: 334

APPEALS
No Appeals found.

COST STATMENTS
No Cost Statments found.

TRANSFERS
No Transfers found.

POST TRIAL WRITS
No Post Trial Writs found.

ABSTRACTS
No Abstracts found.

SETTINGS
No Settings found.

NOTICES
No Notices found.

SUMMARY
CASE DETAILS                                               CURRENT PRESIDING JUDGE
File Date                4/10/2019                         Court        334th
Case (Cause) Location                                      Address      201 CAROLINE (Floor: 14)
                                                                        HOUSTON, TX 77002
Case (Cause) Status      Active - Civil
                                                                        Phone:7133686500
Case (Cause) Type        Debt/Contract - Consumer/DTPA
                                                           JudgeName    STEVEN KIRKLAND
Next/Last Setting Date   N/A
                                                           Court Type   Civil
Jury Fee Paid Date       4/10/2019



ACTIVE PARTIES
Name                                           Type                                    Post Attorney
                                                                                       Jdgm
JJBR INVESTMENTS LLC (DBA AIRPORT FOOD PLAINTIFF - CIVIL                                       LAMBA, RAHUL
MART)                                                                                          NARENDRANATH

AMGUARD INSURANCE COMPANY                      DEFENDANT - CIVIL                               DURELL, DANIEL
                                                                                               GLENN

AIRPORT FOOD MART                              PLAINTIFF - CIVIL                               LAMBA, RAHUL
                                                                                               NARENDRANATH
                 Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 3 of 27
AMGUARD INSURANCE COMPANY (A                          REGISTERED AGENT
NONRESIDENT CORPORATION) BY SERVING
        1999 BRYAN STREET SUITE 900, DALLAS, TX 75201-3136



INACTIVE PARTIES
No inactive parties found.

JUDGMENT/EVENTS
Date  Description                                 Order      Post Pgs Volume Filing                       Person
                                                  Signed     Jdgm     /Page Attorney                      Filing
5/13/2019     ANSWER ORIGINAL PETITION                               0               DURELL, DANIEL       AMGUARD
                                                                                     GLENN                INSURANCE
                                                                                                          COMPANY

4/10/2019     JURY FEE PAID (TRCP 216)                               0

4/10/2019     ORIGINAL PETITION                                      0               LAMBA, RAHUL         AIRPORT FOOD MART
                                                                                     NARENDRANATH

4/10/2019     ORIGINAL PETITION                                      0               LAMBA, RAHUL         JJBR INVESTMENTS
                                                                                     NARENDRANATH         LLC (DBA AIRPORT
                                                                                                          FOOD MART)



SERVICES
Type   Status               Instrument Person              Requested Issued Served Returned Received Tracking Deliver
                                                                                                              To
CITATION    SERVICE    ORIGINAL             AMGUARD      4/10/2019       4/12/2019                           73613615   CVC/CTM
(CERTIFIED) ISSUED/IN PETITION              INSURANCE                                                                   SVCE BY
            POSSESSION                      COMPANY (A                                                                  CERTIFIED
            OF SERVING                      NONRESIDENT                                                                 MAIL
            AGENCY                          CORPORATION)
                                            BY SERVING
        1999 BRYAN STREET SUITE 900 DALLAS TX 75201



DOCUMENTS
Number             Document                                                                           Post Date          Pgs
                                                                                                      Jdgm
85214656           DEFENDANT AMGUARD INSURANCE COMPANY'S ORIGINAL ANSWER:                                  05/13/2019    3

84803386           Certified mail tracking number (7016 1370 0001 2031 9580)                               04/12/2019    2

84932513           Certified Mail Receipt                                                                  04/12/2019    1

sensitive          Plaintiffs Original Petition                                                            04/10/2019    12

 ·>   84735146     Civil Process Request                                                                   04/10/2019    1
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 4 of 27




                      EXHIBIT D-1
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 5 of 27

                 2019-25546 / Court: 334
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 6 of 27
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 7 of 27
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 8 of 27
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 9 of 27
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 10 of 27
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 11 of 27
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 12 of 27
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 13 of 27
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 14 of 27
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 15 of 27
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 16 of 27
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 17 of 27




                       EXHIBIT D-2
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 18 of 27

                 2019-25546 / Court: 334
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 19 of 27




                       EXHIBIT D-3
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 20 of 27
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 21 of 27
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 22 of 27




                       EXHIBIT D-4
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 23 of 27
Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 24 of 27




                       EXHIBIT D-5
     Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 25 of 27                              5/13/2019 8:40 AM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 33499243
                                                                                                            By: Anais Aguirre
                                                                                                   Filed: 5/13/2019 8:40 AM

                                         CAUSE NO. 2019-25546

JJBR INVESTMENTS LLC DBA                          §                    IN THE DISTRICT COURT
AIRPORT FOOD MART,                                §
           Plaintiff,                             §
                                                  §
v.                                                §                  334TH JUDICIAL DISTRICT
                                                  §
AMGUARD INSURANCE COMPANY,                        §
         Defendant.                               §                   HARRIS COUNTY, TEXAS

       DEFENDANT AMGUARD INSURANCE COMPANY’S ORIGINAL ANSWER

        Defendant AmGUARD Insurance Company’s (“AmGUARD”) files this Original Answer

to Plaintiff’s Original Petition a (the “Petition”) filed by Plaintiff JJBR Investments LLC DBA

Airport Food Mart (“Plaintiff”), and respectfully shows the Court as follows:

                                   I.      GENERAL DENIAL

        Pursuant to Rule 92 of the Texas Rules of Civil Procedure, AmGUARD generally denies

each and every, all and singular, the allegations set forth in the Petition and demands strict proof

thereof.

                       II.     AFFIRMATIVE AND OTHER DEFENSES

        In addition to its general and verified denials above, and without assuming the burden of

proof thereon, AmGUARD asserts the following defenses:

        1.     Plaintiff’s claims are barred in whole or in part because it fails to state a claim for

which relief may be granted.

        2.     Plaintiff’s claims are barred in whole or in part by the doctrine of unclean hands,

laches, waiver, and/or estoppel (in all its forms).

        3.     Plaintiff’s claims are barred in whole or in part by the proportionate responsibility

provisions of Chapter 33 of the Texas Civil Practice and Remedies Code and applicable Texas

law.


                                                  1
71536092V.1
    Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 26 of 27



        4.     Any loss or damage allegedly suffered by Plaintiff was caused, in whole or in

part, by Plaintiff’s own conduct, acts, and/or omissions.

        5.     Plaintiff’s claims are barred in whole or in part by the economic loss rule.

        6.     Plaintiff’s claims are barred in whole or in part by Plaintiff’s failure to mitigate its

damages, if any.

        7.     Plaintiff’s claims are barred in whole or in part by the terms, conditions,

exceptions, and exclusions contained within the Policy at issue.

        8.     Plaintiff’s attorney’s fees are not recoverable, reasonable, or necessary.

        9.     Plaintiff has not complied with all conditions precedent to Plaintiff’s requested

recovery, including but not limited to, notice provisions.

                                         III.    PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant AmGUARD respectfully prays

that upon final hearing hereof, judgment be rendered that Plaintiff take nothing by its suit and

that AmGUARD be granted all relief, general and special, to which it may be justly entitled.




                                                  2
71536092V.1
    Case 4:19-cv-01793 Document 1-4 Filed on 05/16/19 in TXSD Page 27 of 27



                                             Respectfully submitted,

                                             LOCKE LORD LLP


                                             By:
                                                    Susan A. Kidwell
                                                    State Bar No. 24032626
                                                    Daniel Durell
                                                    State Bar No. 24078450
                                                    600 Congress Ave., Suite 2200
                                                    Austin, Texas 78701
                                                    (512) 305-4700
                                                    (512) 305-4800 (Facsimile)
                                                    skidwell@lockelord.com
                                                    daniel.durell@lockelord.com

                                             ATTORNEYS FOR AMGUARD INSURANCE
                                             COMPANY

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on this
the 13th day of May, 2019, as indicated below to the following and to each counsel of record
registered with the e-filing system:

VIA E-SERVICE AND EMAIL
Rahul Lamba
11211 Katy Freeway, Ste 250
Houston, Texas 77079
Email: lawofficeofrahullamba@gmail.com
Attorney for Plaintiff




                                             Daniel Durell




                                                3
71536092V.1
